Citation Nr: 9929343	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-14 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran's service-connected post-traumatic stress 
disorder (PTSD) is considered permanently and totally 
disabling, for purposes of establishing basic eligibility for 
entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.

(The issue of entitlement to an effective date prior to 
November 4, 1996, for assignment of a 100 percent evaluation 
for service-connected PTSD, is addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.


FINDING OF FACT

There is no competent medical evidence of record that the 
veteran currently has a total disability permanent in nature 
resulting from a service-connected disability.


CONCLUSION OF LAW

The requirements for finding that the veteran's PTSD is 
considered permanently and totally disabling, for purposes of 
establishing basic eligibility for entitlement to Survivors' 
and Dependents' Educational Assistance under Chapter 35, 
Title 38, United States Code, have not been met.  38 U.S.C.A. 
§§ 3500, 3501, 5107 (West 1991); 38 C.F.R. § 21.3021 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION
 
According to the law, for the purposes of dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code, the child, spouse, or surviving spouse of a 
veteran or serviceperson will have basic eligibility if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability.  38 C.F.R. § 3.807 (1998); 
38 U.S.C.A. § 3501(a)(1)(A) (West 1991).  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent. 38 C.F.R. § 3.340(a).

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  The permanent loss or loss 
of use of both hands, or of both feet, or of one hand and one 
foot, or of the sight of both eyes, or becoming permanently 
helpless or bedridden constitutes permanent total disability.  
Diseases and injuries of long standing which are actually 
totally incapacitating will be regarded as permanently and 
totally disabling when the probability of permanent 
improvement under treatment is remote.  Permanent total 
disability ratings may not be granted as a result of any 
incapacity from acute infectious disease, accident, or 
injury, unless there is present one of the recognized 
combinations or permanent loss of use of extremities or 
sight, or the person is in the strict sense permanently 
helpless or bedridden, or when it is reasonably certain that 
a subsidence of the acute or temporary symptoms will be 
followed by irreducible totality of disability by way of 
residuals.  The age of the disabled person may be considered 
in determining permanence.  38 C.F.R. § 3.340(b).  

In the present case, the veteran claims that his PTSD, 
currently evaluated as 100 percent disabling, should be 
considered permanently disabling, for purposes of 
establishing basic eligibility for Chapter 35 benefits.  The 
Board has thoroughly reviewed the evidence of record, and 
finds no medical evidence that the veteran's PTSD is 
considered permanently disabling, and as such, the 
requirements for basic eligibility for Chapter 35 benefits 
have not been met.

In that regard, the Board notes PTSD is not listed as one of 
the disabilities included in the list constituting permanent 
total disability in 38 C.F.R. § 3.340(b).  Additionally, the 
record includes no competent medical evidence that states 
that the veteran has total disability due to PTSD which is 
reasonably certain to continue throughout his life or that 
the probability of permanent improvement under treatment is 
remote.  

The evidence of record indicates that the veteran is still 
undergoing treatment on an outpatient basis for his PTSD.  In 
August 1998, the veteran testified before a hearing officer 
at the RO that he essentially had been permanently and 
totally disabled since 1988.  He based that statement on a 
1996 VA examination, in which he maintains that the examining 
physician indicated that he had been permanently and totally 
disabled for the prior eight years.  The Board has reviewed 
that examination report, dated in December 1996, and notes 
that the examiner opined that the veteran had a Global 
Assessment of Functioning (GAF) score of 40, which 
"represents the veteran's inability to be productively 
employed for the past eight years and his impaired social 
adjustment and isolation."  However, that report was silent 
for any finding that the veteran was permanently totally 
disabled, due to his PTSD.  

The Board has reviewed all the medical evidence of record, 
and there is simply no medical opinion of record that the 
veteran is permanently disabled, due to his PTSD, with no 
possibility of improvement.  In the absence of such a medical 
statement, there is no basis to find basic eligibility for 
Chapter 35 benefits. 

The Board acknowledges the veteran's statements that his PTSD 
is permanently disabling.  The Board also acknowledges the 
veteran's statement in his hearing in August 1998, that 
things were worsening.  However, as the veteran is a 
layperson with no medical expertise or training, he is not 
competent to provide a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 493, 494 (1992).  Finally, the Board 
acknowledges the veteran's representative's August 1999 
request for an additional VA examination.  However, the Board 
notes that the record contains a VA medical examination as 
recent as April 1998, as well as other medical records.  As 
such, the Board finds no basis for an additional VA medical 
examination.

In short, in the absence of evidence that the veteran's PTSD 
is permanently disabling, with no chance of improvement, the 
veteran does not meet the requirements for eligibility for 
Chapter 35 benefits, and the appeal is denied. 


ORDER

The requirements for finding that the veteran's PTSD is 
considered permanently and totally disabling, for purposes of 
establishing basic eligibility for entitlement to Survivors' 
and Dependents' Educational Assistance under Chapter 35, 
Title 38, United States Code, have not been met. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

